DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hsieh et al. (US20190101729).

Re claim 1, Hsieh et al. teaches for example in fig. 8, a camera optical lens, comprising, from an object side to an image side: a first lens (L1); a second lens (L2); a third lens (L3); a fourth lens (L4); a fifth lens (L5); a sixth lens (L6); a seventh lens (L7); and an eighth lens (L8), wherein the camera optical lens satisfies following conditions: 1.95 ≤ f1/f ≤ 3.00 (fig. 8); f2 ≤ 0 (fig. 8); and 1.55 ≤ n8 ≤ 1.70 (fig. 8, rounded up to two decimal places), where f denotes a focal length of the camera optical lens; f1 denotes a focal length of the first lens; f2 denotes a focal length of the second lens; and n8 denotes a refractive index of the eighth lens.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US20190101729).

Re claim 2, supra claim 1. 
But, the instant prior art of record fails to explicitly teach satisfying the claimed numerical expression.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of limiting optical variations and aberrations, as taught by Hsieh et al. (para. 0004).

Re claim 3, supra claim 1. 
But, the instant prior art of record fails to explicitly teach satisfying the claimed numerical expression.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of limiting optical variations and aberrations, as taught by Hsieh et al. (para. 0004).

Re claim 4, supra claim 1. 
But, the instant prior art of record fails to explicitly teach satisfying the claimed numerical expression.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of limiting optical variations and aberrations, as taught by Hsieh et al. (para. 0004).

Re claim 5, supra claim 1. 
But, the instant prior art of record fails to explicitly teach satisfying the claimed numerical expression.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of limiting optical variations and aberrations, as taught by Hsieh et al. (para. 0004).

Re claim 6, supra claim 1. 
But, the instant prior art of record fails to explicitly teach satisfying the claimed numerical expression.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of limiting optical variations and aberrations, as taught by Hsieh et al. (para. 0004).

Re claim 7, supra claim 1. 
But, the instant prior art of record fails to explicitly teach satisfying the claimed numerical expression.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of limiting optical variations and aberrations, as taught by Hsieh et al. (para. 0004).

Re claim 8, supra claim 1. 
But, the instant prior art of record fails to explicitly teach satisfying the claimed numerical expression.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of limiting optical variations and aberrations, as taught by Hsieh et al. (para. 0004).

Re claim 9, supra claim 1. 
But, the instant prior art of record fails to explicitly teach satisfying the claimed numerical expression.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of limiting optical variations and aberrations, as taught by Hsieh et al. (para. 0004).

Re claim 10, supra claim 1. 
But, the instant prior art of record fails to explicitly teach satisfying the claimed numerical expression.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of limiting optical variations and aberrations, as taught by Hsieh et al. (para. 0004).

Re claim 11, supra claim 1. 
But, the instant prior art of record fails to explicitly teach satisfying the claimed numerical expression.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of limiting optical variations and aberrations, as taught by Hsieh et al. (para. 0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	6-3-22